Opinion issued April 18, 2002











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00306-CR
____________

EDMUND PAUL BLAIR, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 832128



O P I N I O N
	Appellant Edmund Paul Blair pleaded guilty without an agreed
recommendation to murder by using a deadly weapon.  See Tex. Penal Code § 19.02
(Vernon 1994) (murder); Tex. Code Crim. Proc. Ann. art. 42.12, § 3g(a)(2) (Vernon
Supp. 2002) (community supervision not available when there is deadly weapon
finding).  The trial court found appellant guilty, made a deadly weapon finding, and
assessed punishment at 50 years imprisonment.  Appellant brings one point of error
challenging the deadly weapon finding.  We affirm.
	Appellant argues the deadly weapon finding is erroneous because his guilty
plea includes the following handwritten statement: "I committed this offense along
with Braulio Sepulveda and Eddie Bustamonte."  He claims the trial court could have
convicted him under the law of parties and there is no specific affirmative finding that
he (1) personally used or exhibited a deadly weapon or (2) was a party to the offense
and knew that a deadly weapon would be used or exhibited during the commission
of the offense.  See Tex. Code Crim. Proc. Ann. art. 42.12, § 3g(a)(2) (Vernon
Supp. 2002).  Appellant asks us to delete the deadly weapon finding under the
rationale of Flores v. State, 690 S.W.2d 281, 282 (Tex. Crim. App. 1985).
	Appellant pleaded guilty to murdering the victim by shooting him with a
firearm.  There was no mention in the guilty plea that Sepulveda or Bustamonte shot
the victim and appellant was criminally responsible under the law of parties.  Because
appellant pleaded guilty to an indictment that included an allegation he used a deadly
weapon, the trial court was authorized to make the deadly weapon finding.  See Hunt
v. State, 967 S.W.2d 917, 919 (Tex. App.--Beaumont 1998, no pet.).
	We overrule point of error one.
	We affirm the trial court's judgment.


Sherry J. Radack
Justice

Panel consists of Chief Justice Schneider and Justices Radack and Duggan. (1)
Do not publish.  Tex. R. App. P. 47.4
1. 	The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.